Case 7:20-cv-00430-MFU-RSB Document 4 Filed 08/13/20 Page 1 of 3 Pageid#: 59




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

ADAM PELLETIER,                                      )
    Plaintiff,                                       )       Civil Action No. 7:20cv00430
                                                     )
v.                                                   )       MEMORANDUM OPINION
                                                     )
ATT. GEN. OF VA,                                     )       By: Michael F. Urbanski
      Defendant.                                     )       Chief United States District Judge


        Adam Pelletier, a Virginia inmate proceeding pro se, filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Pelletier challenges his 2002 convictions entered by the

Circuit Court for Louisa County for rape, capital murder during the commission of or subsequent

to rape, using a firearm during the commission of murder, and possession of a firearm by a

convicted felon.

        Court records indicate that this court dismissed Pelletier’s previously-filed § 2254 petition

concerning the same convictions on May 8, 2007, with prejudice. 1 See Pelletier v. Robinson, No.

7:06-cv-00582, 2007 U.S. Dist. LEXIS 33743, at *38, 2007 WL 1378520, at *12 (W.D. Va. May

8, 2007). A numerically second § 2254 petition should not be considered second or successive

pursuant to 28 U.S.C. § 2244(b) if the facts relied on by the petitioner in the subsequent petition

did not exist when the numerically first petition was filed and adjudicated. United States v.

Hairston, 754 F.3d 258, 262 (4th Cir. 2014); see Panetti v. Quarterman, 551 U.S. 930, 942-47

(2007) (holding that a numerically second § 2254 habeas petition is not governed by the strictures

of § 2244(b)(2) on second or successive petitions where the claim was not ripe at the time of the




        1
         The court also dismissed Pelletier’s subsequent habeas petitions filed in Civil Actions Nos. 7:15cv427 and
7:16cv322.
Case 7:20-cv-00430-MFU-RSB Document 4 Filed 08/13/20 Page 2 of 3 Pageid#: 60




initial petition); see also In re Williams, 444 F.3d 233, 235 (4th Cir. 2006) (discussing

interchangeable interpretations of 28 U.S.C. § 2244(b) and § 2255(h)).

       In his instant petition, Pelletier presents claims of prosecutorial misconduct and ineffective

assistance of counsel. He also argues that he is actually innocent of his convictions. However, all

of the facts upon which his claims rely existed when he filed his first federal habeas petition.

Pelletier relies upon matters of record from his trial or matters of public record that existed around

the time of his trial in 2002. Consequently, the instant petition is successive in accordance with

§ 2244(b). Cf. Schlup v. Delo, 513 U.S. 298, 327 (1995).

       Pursuant to § 2244(b), a federal district court may consider a second or successive § 2254

petition only upon specific certification from a United States Court of Appeals that claims in the

subsequent petition meet certain criteria. 28 U.S.C. § 2244(b). Pelletier does not establish that

the instant petition is not successive or that he has obtained certification from the Fourth Circuit.

The court notes that a claim of actual innocence raised in a successive habeas petition still requires

authorization from the Fourth Circuit before this court may consider it. See Richardson v. Thomas,

930 F.3d 587, 594 (4th Cir. 2019) (holding that a court of appeals must engage in the actual

innocence inquiry under § 2244(b)(2)); Perry v. Clarke, No. 3:14CV523, 2015 U.S. Dist. LEXIS

42312, 2015 WL 11112523, at *2 (E.D. Va. Mar. 31, 2015) (rejecting petitioner’s argument that

the district court could examine his successive § 2254 petition on the basis of actual innocence

because that determination must be made “in the first instance” by a circuit court of appeals)

(citation omitted). Accordingly, the court will dismiss Pelletier’s petition without prejudice as

successive. Further, finding that Pelletier has not made the requisite substantial showing of a




                                                  2
Case 7:20-cv-00430-MFU-RSB Document 4 Filed 08/13/20 Page 3 of 3 Pageid#: 61




denial of a constitutional right as required by 28 U.S.C. § 2253(c) and Slack v. McDaniel, 529

U.S. 473, 484 (2000), a certificate of appealability is denied.
                    13th day of August, 2020.
       ENTER: This _____
                                                                    Michael F. Urbanski
                                                                    Chief U.S. District Judge
                                                                    2020.08.13 11:42:36
                                                                    -04'00'
                                                      _________________________________
                                                      Michael F. Urbanski
                                                      Chief United States District Judge




                                                  3
